Name: 96/464/EC: Council Decision of 25 July 1996 repealing Decision 94/939/EC providing further macro-financial assistance for the Slovak Republic
 Type: Decision
 Subject Matter: economic conditions;  EU finance;  economic policy;  United Nations;  Europe
 Date Published: 1996-08-02

 Avis juridique important|31996D046496/464/EC: Council Decision of 25 July 1996 repealing Decision 94/939/EC providing further macro-financial assistance for the Slovak Republic Official Journal L 192 , 02/08/1996 P. 0021 - 0021COUNCIL DECISION of 25 July 1996 repealing Decision 94/939/EC providing further macro-financial assistance for the Slovak Republic (96/464/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas, by Decision 94/939/EC (3), the Council approved further macro-financial assistance for the Slovak Republic of up to ECU 130 million in the form of a medium-term loan facility;Whereas, however, the Commission and the Slovak authorities have not made sufficient progress in agreeing on the economic policy conditions to be attached to this facility;Whereas the mid-term review of the economic programme agreed between the Slovak Government and the International Monetary Fund (IMF) and supported by a 'stand-by arrangement` has not been completed; whereas discussions between the Slovak authorities and the World Bank on an enterprise and financial sector adjustment loan have been discounted;Whereas the balance of payments situation and foreign exchange reserve position of the Slovak Republic have strengthened substantially, as has also the Slovak Republic's access to the international private capital markets;Whereas the strengthening of the country's external financial position has allowed the Slovak Republic to stop making purchases under the 'stand-by arrangement` approved by the IMF on 22 July 1994;Whereas, in these circumstances, there are no longer any grounds for the implementation of Community macro-financial assistance for the Slovak Republic; whereas this assistance should therefore be discontinued;Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235,HAS DECIDED AS FOLLOWS:Sole Article Decision 94/939/EC is hereby repealed.Done at Brussels, 25 July 1996.For the CouncilThe PresidentH. COVENEY(1) OJ No C 84, 21. 3. 1996, p. 13.(2) OJ No C 183, 17. 7. 1996.(3) OJ No L 366, 31. 12. 1994, p. 30.